Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 9, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155405                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                    SC: 155405                                        Justices
  In re J. J. GUIDO-SEGER, Minor.                                   COA: 333529
                                                                    Livingston CC Family Division:
                                                                    2015-014958-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the February 7, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Hill, Minors (Docket No. 155152) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 9, 2017
           s0606
                                                                               Clerk